Decree unanimously affirmed, with costs to all parties appearing separately and filing briefs herein payable out of the estate. We think that under the circumstances presented in this case, with correspondence between decedent and the attorneys for the trustee stipulated into evidence, that decedent’s letter of January 2, 1939, completing the chain of correspondence and transmitting the will was admissible. We do not rest our decision on this letter, but it does serve explicitly to confirm an intention with respect to the disposition of her property which was implicit in decedent’s will and actions. Present— Peek, P. J., Dore, Cohn, Callahan and Shientag, JJ. [See 279 App. Div. 1070; post, p. 920.]